[Cite as In re M.H., 2022-Ohio-48.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                        CLERMONT COUNTY




 IN RE:                                          :

         M.H., et al.                            :      CASE NOS. CA2021-08-047
                                                                  CA2021-08-048
                                                 :                CA2021-08-049

                                                                OPINION
                                                                 1/10/2022




           APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                                JUVENILE DIVISION
             Case Nos. 2017 JC 04951, 2017 JC 04952, and 2017 JC 05024


Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nicholas Horton, Assistant
Prosecuting Attorney, for appellee, Clermont County Children Services

CASA for Clermont Kids, and Nathan Bell, for appellee.

The Law Office of Wendy R. Calaway, Co., LPA, and Wendy R. Calaway, for appellant.



        HENDRICKSON, J.

        {¶1}     Appellant, the biological mother ("Mother") of M.H., I.H., and D.H., appeals

from a decision of the Clermont County Court of Common Pleas, Juvenile Division, granting

permanent custody of her children to appellee, Clermont County Department of Job and

Family Services ("CCDJFS"). The children's biological father ("Father") has filed a separate

appeal and is not a party to the instant action. For the reasons outlined below, we affirm
                                                                   Clermont CA2021-08-047
                                                                            CA2021-08-048
                                                                            CA2021-08-049

the juvenile court's decision.

       {¶2}   On March 22, 2017, CCDJFS filed a neglected child complaint and requested

protective supervision of four-year-old M.H., born June 5, 2012, and three-year-old I.H.,

born July 2, 2013. The complaint alleged that CCDJFS had been working voluntarily with

the family since September 2016 due to the unsanitary and unsafe condition of their home.

CCDJFS reported that the family's trailer was infested with fleas, lice, and other bugs, and

that the children had fleas and lice in their hair along with visible bite marks on their arms

and legs. CCDJFS also stated that the family was removed from their home for a brief

period because it was soiled with dog, cat, and rabbit feces. CCDJFS further alleged that

the trailer had holes in the floor through which the ground was visible.

       {¶3}   CCDJFS indicated that Mother and Father were able to clean their home and

make it free from environmental hazards. However, as CCDJFS alleged, Mother and Father

soon regressed to the same issues of cleanliness. This included allegations that the trailer

was still infested with fleas. CCDJFS alleged that an agency employee who visited the

home found it cluttered and dirty, with feces on the ground. During the same visit, the

employee fell through a soft spot of the trailer's floor. During another visit, the agency

employee found smeared, dried dog feces in the children's bedroom.

       {¶4}   CCDJFS stated that it had obtained vouchers for the family to repair their

home and provided them with lot rent. Mother and Father, however, were slow to engage

with CCDJFS or to correct the safety problems with their home. Despite adequate income,

Mother and Father repeatedly struggled to pay bills due to their frivolous spending.

CCDJFS also alleged Mother had not engaged in mental health treatment. CCDJFS noted,

however, that the family had just recently started services with a parenting educator.

       {¶5}   On April 27, 2017, the magistrate adjudicated M.H. and I.H. as neglected

                                            -2-
                                                                   Clermont CA2021-08-047
                                                                            CA2021-08-048
                                                                            CA2021-08-049

children. Following this adjudication, M.H. and I.H. remained in the custody of Mother and

Father, but were subject to protective supervision by CCDJFS.            The juvenile court

subsequently adopted the magistrate's recommendation on May 16, 2017.

       {¶6}   Throughout the pendency of this case, CCDJFS implemented multiple case

plans. These plans included requirements that Mother and Father maintain a clean and

safe living environment. In addition, Mother and Father were required to receive parenting

education, marriage counseling, mental health services for Mother, and budgeting and

household financial management. The record reveals that Mother and Father made efforts

to comply with the case plan requirements, but were ultimately unable to make the changes

necessary to keep the children in their home.

       {¶7}   On September 26, 2017, CCDJFS moved to change protective supervision to

emergency custody. To support its motion, CCDJFS alleged that Mother and Father had

not been able to maintain consistent compliance with the agency regarding the cleanliness

of their home, parent education, or Mother's mental health. CCDJFS stated that M.H. and

I.H. had been residing with their aunt and uncle, A.S. and M.S., since September 5, 2017,

due to safety concerns and to provide Mother and Father with time to clean the home.

CCDJFS reported that most of the floors in Mother and Father's trailer had been reinforced,

but that the trailer remained extremely cluttered and infested with bed bugs. CCDJFS also

stated that the current status of the trailer was unacceptable for an exterminator to complete

an effective extermination. Finally, CCDJFS stated that Mother was currently pregnant and

due to have her third child, D.H., in nine weeks. The juvenile court granted CCDJFS's

request for temporary custody and set the case for a dispositional hearing.

       {¶8}   Following the dispositional hearing, the magistrate continued the temporary

custody order. The juvenile court then adopted the magistrate's disposition decision of

                                            -3-
                                                                           Clermont CA2021-08-047
                                                                                    CA2021-08-048
                                                                                    CA2021-08-049

temporary custody on November 6, 2017. D.H. was adjudicated dependent on December

21, 2017, shortly after his birth. Following a dispositional hearing, D.H. was also placed in

the temporary custody of CCDJFS.

       {¶9}    While in the temporary custody of CCDJFS, the children resided with their

aunt and uncle, A.S. and M.S., from September 26, 2017, until July 6, 2018, when the family

was required to move to Kansas due to M.S.'s military assignment.1 The children were then

placed in a foster home from July 6, 2018, through August 13, 2018. The children's paternal

grandmother ("Paternal Grandmother") then had her home study approved and the children

were placed in her care from August 13, 2018, until May 28, 2019.

       {¶10} On May 28, 2019, Mother and Father regained custody of the children under

protective supervision. In August of 2019, Mother and Father were evicted from their trailer.

Mother and Father ended their relationship at that point. Father then took the children to

live with him and Paternal Grandmother while Mother lived with a friend. On February 25,

2020, Paternal Grandmother stated that Father and the children could no longer stay with

her. That same day, Mother and Father agreed to place the children in the temporary

custody of CCDJFS. Following their placement with CCDJFS, the children were then

placed with a foster family.

       {¶11} After being asked to leave Paternal Grandmother's house, Father, now back

in a relationship with Mother, was able to pay off the back rent for the lot and moved back

into the trailer. Mother and Father continued to reside in the trailer for the remainder of the

proceedings. Then, in early 2021, the children's aunt and uncle, A.S. and M.S., returned to

Ohio following M.S.'s medical discharge from the military. The children were then placed



1. D.H. was placed with A.S. and M.S. on December 4, 2017, following his birth.

                                                  -4-
                                                                   Clermont CA2021-08-047
                                                                            CA2021-08-048
                                                                            CA2021-08-049

back with A.S. and M.S. on January 8, 2021, where they have remained.

       {¶12} On January 28, 2021, CCDJFS moved for permanent custody of the children

and the matter proceeded to a final hearing on March 5, 2021. At the permanent custody

hearing, the state presented evidence that, despite exhaustive efforts by CCDJFS, Mother

and Father were unable to provide the children with a clean and safe living environment.

       {¶13} The state presented evidence from CCDJFS caseworker, Carla Perla

Severini, who documented the procedural history of the case and discussed Mother's and

Father's case plans. Severini testified that Mother and Father "checked the box" for many

of their case plan services, but failed to improve the conditions that led to the removal of

the children. This includes, as Severini testified, the fact that Mother and Father's trailer

continues to be unsuitable and unsafe for children; the floors and surfaces were covered in

clutter and the hallways were barely passable; dishes were piled up in the sink and on the

counter while food and feces littered the floor; and multiple animals lived in the trailer and

litter boxes were not routinely changed. Severini testified that fleas and bedbugs were also

found in the home on multiple occasions. Throughout the case, Severini stated that she

informed Mother and Father about the need to maintain a clean and safe home, but that

they would blame one another for the state of the residence. Severini testified that Mother

and Father also blamed their inaction as simply being lazy and not wanting to clean.

       {¶14} Severini testified that Mother and Father had completed more than 145

parenting classes, but still made no progress in their ability to parent. By comparison,

Severini testified that parents are normally scheduled for 15 classes, but that parents could

be referred for another 15 classes. More than 30 classes requires a meeting with the

agency. Severini also explained that Mother and Father attended 25 sessions of marriage

counseling, but that she had observed no change in Mother's and Father's behavior.

                                            -5-
                                                                  Clermont CA2021-08-047
                                                                           CA2021-08-048
                                                                           CA2021-08-049

Severini further testified that Mother was assessed for mental health issues and attended

some therapy, but that Mother ultimately discontinued treatment believing she no longer

needed it.

      {¶15} As to budgeting, Severini stated that Mother and Father appeared to have

enough money, but that they nevertheless always fell behind on bills. This led to the August

2019 eviction. Severini acknowledged that Mother and Father had been consistent with

their visitations and that there was a clear bond between them and the children. However,

she expressed concern that the ordeal has been confusing and traumatic for the children.

      {¶16} As to the children's current placement, Severini testified that the children

initially regressed upon being moved back with their aunt and uncle, A.S. and M.S., but that

they were now beginning to settle into their routine. By the time of the permanent custody

hearing, Severini stated that the children were doing well in their placement and were

happy. Severini noted that the children's medical and dental needs were being met by A.S.

and M.S. Severini testified that this included M.H. receiving counseling and I.H. receiving

medication for her ADHD diagnosis. Severini testified that M.H. and I.H. were also doing

well in school and are making friends. Severini further stated that A.S. and M.S. have

expressed an interest in adopting the children and will soon complete their training in order

to be licensed to adopt.

      {¶17} The state then called Sharon Gillespie, a parent educator with Child Focus.

Gillespie testified that she worked with Mother and Father for three years, from March 2017

through March 2020. Gillespie confirmed that she completed 145 parenting sessions with

Mother and Father, but stated that they made little to no progress. Gillespie testified that

despite efforts to educate and assist Mother and Father, their trailer remained filthy and

unsuitable. Gillespie testified that she helped Mother and Father create daily checklists of

                                            -6-
                                                                             Clermont CA2021-08-047
                                                                                      CA2021-08-048
                                                                                      CA2021-08-049

chores and tried to help the family set up a budget. Gillespie also testified that she was

able to locate a local church to help with the trailer's electrical issues.2 Gillespie testified

that she even attempted to help the family relocate since the trailer had so many problems.

However, according to Gillespie, Mother and Father never followed through with anything.

Gillespie testified that she routinely talked to Mother and Father about the trauma they were

inflicting on their children by refusing to clean. Gillespie testified Mother and Father still

refused to clean and provide the children with a safe and sanitary residence.

        {¶18} Next, the children's aunt, A.S., testified that she intended to adopt the children

should that opportunity become available. A.S. testified that she loves the children as her

own and that the children refer to her biological children as their brother and sister. A.S.

also acknowledged that the children still love Mother and Father, but stated that the children

need stability in their lives. A.S. testified that she and her husband, M.S., have sufficient

resources to support the children. A.S. further testified that they are currently residing with

family, but this arrangement was only temporary, as the family had just returned from

Kansas and were in the process of looking to purchase a suitable home.

        {¶19} The children's Guardian ad Litem ("GAL") testified and recommended that

CCDJFS be granted permanent custody of the children. The GAL testified that Mother and

Father never made any improvements on the state of their home. The GAL also noted that

Mother and Father's trailer was always filled with clutter and garbage. The GAL testified

that the condition of Mother and Father's trailer was so bad that a path needed to be cleared

for her to enter, a condition that also prevented an exterminator from dealing with

infestations.



2. The record indicates that, at one point, Mother's and Father's electric had been disconnected due to an
outstanding bill of $4,000.

                                                    -7-
                                                                Clermont CA2021-08-047
                                                                         CA2021-08-048
                                                                         CA2021-08-049

      {¶20} After taking the matter under advisement, the magistrate granted CCDJFS's

motion for permanent custody in an entry dated June 16, 2021. Neither Mother nor Father

filed timely objections to the magistrate's decision. Then, on July 7, 2021, Mother filed a

motion for leave to file objections to the magistrate's decision. Following a hearing, the

juvenile court denied Mother's motion for leave to file untimely objections. On August 6,

2021, the juvenile court entered its final judgment entry awarding permanent custody of the

children to CCDJFS. Mother now appeals from the juvenile court's decision granting

permanent custody of the children to CCDJFS, raising three assignments of error for review.

      {¶21} Assignment of Error No. 1:

      {¶22} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT IN

FAILING TO GRANT APPELLANT'S MOTION FOR LEAVE TO FILE DELAYED

OBJECTIONS.

      {¶23} Assignment of Error No. 2:

      {¶24} APPELLANT        WAS    DEPRIVED      OF    THE    RIGHT    TO    EFFECTIVE

ASSISTANCE      OF    COUNSEL      WHERE      COUNSEL      FAILED     TO   TIMELY     FILE

OBJECTIONS TO THE MAGISTRATE'S DECISION PERMANENTLY TERMINATING

APPELLANT'S PARENTAL RIGHTS.

      {¶25} Assignment of Error No. 3:

      {¶26} THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT IN

ADOPTING      THE     MAGISTRATE'S       DECISION      PERMANENTLY         TERMINATING

APPELLANT'S PARENTAL RIGHTS.

      {¶27} Because these arguments rely on the same factual foundation, we will

analyze all three assignments of error together. In her first assignment of error, Mother

argues the juvenile court erred by denying her motion for leave to file untimely objections

                                           -8-
                                                                    Clermont CA2021-08-047
                                                                             CA2021-08-048
                                                                             CA2021-08-049

to the magistrate's decision.    In her second assignment of error, Mother alleges she

received ineffective assistance of counsel. Finally, in her third assignment of error, Mother

claims the juvenile court erred by adopting the magistrate's decision awarding CCDJFS

permanent custody of the children. For the reasons outlined below, we find no merit to any

of Mother's three assignments of error.

                                    Untimely Objections

       {¶28} Pursuant to Juv. R. 40(D)(3)(b)(i), "[a] party may file written objections to a

magistrate's decision within fourteen days of the filing of the decision, whether or not the

court has adopted the decision during that fourteen-day period as permitted by Juv.R.

40(D)(4)(e)(i)." If no timely objections are filed, the court may adopt a magistrate's decision,

unless it determines that there is an error of law or other defect evident on the face of the

magistrate's decision. Juv.R. 40(D)(4)(c); In re K.P.R., 12th Dist. Warren No. CA2011-03-

023, 2011-Ohio-6114, ¶ 7. However, Juv.R. 40(D)(5) permits a reasonable extension of

time "[f]or good cause shown." "'Good cause' includes, but is not limited to, a failure by the

clerk to timely serve the party seeking the extension with the magistrate's order or decision."

Id. This court reviews the juvenile court's decision denying a motion for leave to file untimely

objections to a magistrate's decision under the abuse of discretion standard. In re E.B.,

11th Dist. Lake No. 2013-L-077, 2014-Ohio-5764, ¶ 27.

                            Ineffective Assistance of Counsel

       {¶29} "A parent is entitled to the effective assistance of counsel in cases involving

the involuntary termination of his or her parental rights." In re B.J., 12th Dist. Warren Nos.

CA2016-05-036 and CA2016-05-038, 2016-Ohio-7440, ¶ 68; In re L.J., 12th Dist. Warren

No. CA2014-10-124, 2015-Ohio-1567, ¶ 33.             In determining whether counsel was

ineffective in a permanent custody hearing, a reviewing court must apply the two-tier test of

                                             -9-
                                                                    Clermont CA2021-08-047
                                                                             CA2021-08-048
                                                                             CA2021-08-049

Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984). In re G.W., 12th Dist. Butler

No. CA2013-12-246, 2014-Ohio-2579, ¶ 12. That is to say, the parent must show that

counsel's performance was outside the wide range of professionally competent assistance

and that counsel's deficient performance prejudiced the parent. In re C.S., 12th Dist.

Warren No. CA2018-07-080, 2018-Ohio-4786, ¶ 33. To show that a parent was prejudiced

by her counsel's deficient performance, the parent must show that there is "a reasonable

probability that but for * * * her counsel's alleged errors, the result of the proceedings would

have been different." In re L.J. at ¶ 33.

                                            Analysis

       {¶30} In the present case, the magistrate's decision plainly states that objections

must be filed within 14 days of the filing of the magistrate's decision. Specifically, in bold

letters, the decision states the consequences of not filing timely objections:

              A PARTY SHALL NOT ASSIGN AS ERROR ON APPEAL THE
              COURT'S ADOPTION OF ANY FACTUAL FINDING OR
              LEGAL CONCLUSION, WHETHER OR NOT SPECIFICALLY
              DESIGNATED AS A FINDING OF FACT OR CONCLUSION OF
              LAW UNDER JUV. R. 40(D)(3)(A)(ii), UNLESS THE PARTY
              TIMELY AND SPECIFICALLY OBJECTS TO THAT FACTUAL
              FINDING OR LEGAL CONCLUSION AS REQUIRED BY JUV.
              R. 40(D)(3)(b).

       {¶31} During the hearing on Mother's motion for leave to file her objections to the

magistrate's decision untimely, Mother's counsel stated that she met with Mother following

the issuance of the magistrate's decision and informed her of the need to file objections

within the 14-day period. Mother's counsel stated that she told Mother that Mother should

review the decision and report back to her with specific objections. Since Mother did not

contact her until July 6, 2021, Mother's counsel stated that she did not timely file objections.

       {¶32} Following the hearing, the juvenile court denied Mother's motion for leave to


                                             - 10 -
                                                                 Clermont CA2021-08-047
                                                                          CA2021-08-048
                                                                          CA2021-08-049

file untimely objections. In so doing, the juvenile court found that Mother did not provide

good cause to permit her untimely objections. The juvenile court found that Mother failed

to communicate with her counsel concerning the filing of objections. The juvenile court

determined that Mother's failure to communicate represented a disregard for the judicial

system and the needs of permanency for the children. The juvenile court also noted that

permanency had been delayed long enough and that additional delay "would also be

contrary to the policy that juvenile custody issues be resolved expeditiously to allow the

child to achieve permanence in a living arrangement." In re B.T.H., 12th Dist. Butler No.

CA2017-06-080, 2017-Ohio-8358, ¶ 30.

      {¶33} Following review, we find the juvenile court did not abuse its discretion in

denying Mother's motion for leave to file untimely objections.       As noted above, the

magistrate's decision accurately stated the need for timely objections and detailed the

consequences of doing not so. Mother's stated reason for the failure to filing objections –

an alleged communications issue with her trial counsel – does not rise to the level of "good

cause" as required by Juv. R. 40. See In re D.F., 10th Dist. Franklin Nos. 18AP-811 and

18AP-813, 2019-Ohio-3710, ¶ 12.       There is nothing in the record that would support

Mother's argument that she was prevented from filing timely objections. The record reflects

that Mother did not communicate with her trial counsel until after the deadline had passed.

Therefore, just as the juvenile court found, any further delay would only delay the

achievement of permanency.

      {¶34} As to Mother's claim for ineffective assistance of counsel, we find that Mother

is unable to show that she was prejudiced by her counsel's alleged deficiency. This is

because Mother has failed to establish that there is a reasonable probability that the

outcome of the proceedings would have been different given that both parts of the two-part

                                           - 11 -
                                                                      Clermont CA2021-08-047
                                                                               CA2021-08-048
                                                                               CA2021-08-049

permanent custody test have been satisfied as discussed in greater detail below. In re

R.D., 12th Dist. Clermont Nos. CA2021-05-017 and CA2021-05-018, 2021-Ohio-3780, ¶ 44

(failure to either element of an ineffective assistance of counsel claim is fatal to the claim).

        {¶35} Pursuant to R.C. 2151.414(B)(1), the juvenile court may terminate parental

rights and award permanent custody of a child to a children services agency if the court

makes findings pursuant to a two-part test. In re G.F., 12th Dist. Butler No. CA2013-12-

248, 2014-Ohio-2580, ¶ 9. First, the juvenile court must find that the grant of permanent

custody to the agency is in the best interest of the child, utilizing, in part, the factors of R.C.

2151.414(D). In re D.K.W., 12th Dist. Clinton No. CA2014-02-001, 2014-Ohio-2896, ¶ 21.

Second, pursuant to R.C. 2151.414(B)(1)(a) to (e), the juvenile court must find that any of

the following apply: (1) the child is abandoned; (2) the child is orphaned; (3) the child has

been in the temporary custody of the agency for at least 12 months of a consecutive 22-

month period; (4) where the preceding three factors do not apply, the child cannot be placed

with either parent within a reasonable time or should not be placed with either parent; or (5)

the child or another child in the custody of the parent from whose custody the child has

been removed, has been adjudicated an abused, neglected, or dependent child on three

separate occasions. In re C.B., 12th Dist. Clermont No. CA2015-04-033, 2015-Ohio-3709,

¶ 10.

        {¶36} In this case, M.H., I.H., and D.H. have been in the temporary custody of

CCDJFS for more than 12 months of a consecutive 22-month period at the time CCDJFS

filed its motion for permanent custody. Therefore, we move to consideration of the best

interest factors. In re A.W., 12th Dist. Fayette No. CA2014-03-005, 2014-Ohio-3188, ¶ 12

("Only one of [the R.C.2151.414(B)] findings must be met to satisfy the second prong of the

two-part permanent custody test").

                                              - 12 -
                                                                     Clermont CA2021-08-047
                                                                              CA2021-08-048
                                                                              CA2021-08-049

       {¶37} When considering the best interest of a child in a permanent custody hearing,

the juvenile court is required under R.C. 2151.414(D)(1) to consider all relevant factors.

This includes, but is not limited to, (1) the interaction and interrelationship of the child with

the child's parents, siblings, relatives, foster caregivers and out-of-town providers, and any

other person who may significantly affect the child; (2) the wishes of the child, as expressed

directly by the child or through the child's guardian ad litem; (3) the custodial history of the

child; (4) the child's need for a legally secure permanent placement and whether that type

of placement can be achieved without a grant of permanent custody to the agency; and (5)

whether any of the factors listed in R.C. 2151.414(E)(7) to (11) apply in relation to the

parents and child.

       {¶38} Initially, with respect to the children's relevant interactions and relationships

with those who may significantly impact their young lives, the record reflects that the

children have regularly visited their parents and are bonded with them. The children are

also bonded with Paternal Grandmother. However, the children are also well bonded with

their foster family, their aunt and uncle, A.S. and M.S. The children resided with A.S. and

M.S. from September 2017 until July 2018 when the couple had to relocate due to M.S.'s

military assignment. When M.S. was medically discharged, the family returned to Ohio and

regained temporary custody of the children in January 2021. The children have remained

in A.S.'s and M.S.'s care ever since.

       {¶39} During the hearing, A.S. testified that she has had a relationship with the

children since they were very young and loves them as her own. A.S. stated that she and

M.S. picked D.H. up from the hospital following his birth. The children also get along well

with A.S. and M.S.'s two biological children and refer to each other as brothers and sisters.

Throughout the pendency of these proceedings, A.S. and M.S. have committed to raising

                                             - 13 -
                                                                  Clermont CA2021-08-047
                                                                           CA2021-08-048
                                                                           CA2021-08-049

the children as their own via adoption and are in the process of becoming a licensed to

adopt foster home.

       {¶40} In considering R.C. 2152.414(D)(1)(c), D.H. is only four years old and was

unable to express his wishes in any meaningful way. The GAL reported that the nine-year-

old M.H. and the seven-year-old I.H. want to return home with their parents, Mother and

Father. The magistrate gave some weight to the wishes of M.H. and I.H. but stated that

their wishes may not be an accurate reflection of their best interest in the long-term

considering the home, which the magistrate described as "barely habitable, and at best,

cluttered, bug ridden and unsanitary."

       {¶41} With respect to R.C. 2151.414(D)(1)(c), the children have been in the

temporary custody of the agency for 12 or more months of a consecutive 22-month period.

More troubling, however, is the repeated uncertainty that the children have faced since

September 2016.

       {¶42} The children were originally placed in protective supervision while Mother and

Father were given time to clean their trailer and provide a safe and sanitary home for their

children. After that failed, the agency obtained temporary custody of the children and placed

them with their aunt and uncle, A.S. and M.S., until the family was forced to relocate due to

M.S.'s military assignment. The children were then placed with their Paternal Grandmother

following a brief period with another foster family until they were returned to Mother and

Father's care in May 2019. In August 2019, the family was evicted from their trailer and

Father and the children went to live with Paternal Grandmother. The children were later

returned to CCDJFS' custody on February 25, 2020, and sent to a foster home. A.S. and

M.S. then returned to Ohio and have been able to provide a suitable and safe environment

for the children ever since.

                                           - 14 -
                                                                  Clermont CA2021-08-047
                                                                           CA2021-08-048
                                                                           CA2021-08-049

      {¶43} In considering R.C. 2151.414(D)(1)(d), the record reflects that the children

need a legally secure placement, that the agency can provide the necessary legally secure

placement, and that such placement is the only way the children's needs can be achieved.

Despite assistance from the agency and having been given ample opportunities, Mother

and Father have demonstrated that they are unable to maintain a safe and appropriate

residence for their children. The agency has been involved since September 2016, yet

Mother and Father have been unable to provide the children with a safe, stable, consistent

environment. Mother and Father have a history of eviction and not being able to pay their

bills even with agency assistance. Their trailer was consistently unsanitary and unsafe with

multiple infestations of fleas, lice, and bed bugs. The home was so thoroughly cluttered

and covered in debris that an exterminator could not treat the residence. Mother and Father

were given more than four years to remedy the very serious conditions of their home.

Instead of rectifying the problems, Mother and Father blamed each other and relied on

excuses that they were just lazy. Despite being repeatedly told that they needed to get their

home in order to get their children back, they simply did not take the necessary corrective

actions.

      {¶44} Based upon its consideration of the R.C. 2151.414(D)(1) factors, the

magistrate found by clear and convincing evidence that an award of permanent custody to

CCDJFS was in the children's best interest. The juvenile court adopted the magistrate's

decision finding no error on the face of the decision. Now, on appeal, Mother argues that

the decision awarding permanent custody was not supported by clear and convincing

evidence. To support this claim, Mother argues the children had adequate food and clothing

and there was no evidence that the children had been harmed by the condition of the home.

Mother also alleges that she completed many of the case plan requirements, that she and

                                           - 15 -
                                                                  Clermont CA2021-08-047
                                                                           CA2021-08-048
                                                                           CA2021-08-049

the children are well bonded, and that the children's placement with their aunt and uncle,

A.S. and M.S., is not in their best interest.

       {¶45} However, after carefully and thoroughly reviewing the record in this case, we

find the state presented clear and convincing evidence that the best interest of the children

is served by granting permanent custody to CCDJFS. Though Mother completed some

case plan requirements, it is well established that the completion of certain case plan

requirements does not preclude a grant of permanent custody. In re Mraz, 12th Dist. Brown

Nos. CA2002-05-011 and CA2002-07-014, 2002-Ohio-7278, ¶ 13; In re S.U., 12th Dist.

Clermont No. CA2014-07-047, 2014-Ohio-5166, ¶ 35 ("case plan is merely a means to a

goal and not a goal in itself").

       {¶46} In the present case, Mother cannot provide the children with a clean and safe

environment or provide for their basic needs. As this court has previously stated, parents

are "afforded a reasonable, not an indefinite, period of time to remedy the conditions

causing the children's removal." In re C.M., 12th Dist. Clermont No. CA2016-07-051, 2017-

Ohio-57, ¶ 26. Mother has been given ample opportunities to rectify the situation but has

been unable or unwilling to correct the deplorable, unsanitary, and dangerous condition of

their home. See, e.g., In re B.S., 12th Dist. Fayette Nos. CA2018-06-011 and CA2018-06-

012, 2018-Ohio-4385, ¶ 23 (permanent custody awarded because of failure to provide a

clean and safe environment). The record reflects that the children need a legally secure

placement and Mother has demonstrated that she cannot maintain a safe and appropriate

residence for them. To the contrary, the children have received appropriate care and are

bonded with their aunt and uncle, A.S. and M.S.

       {¶47} In light of the foregoing, we find the juvenile court's decision was supported

by the evidence and find no error in the juvenile court's decision to grant permanent custody

                                                - 16 -
                                                                   Clermont CA2021-08-047
                                                                            CA2021-08-048
                                                                            CA2021-08-049

to CCDJFS. The children have been in the temporary custody of the agency for 12 months

of a consecutive 22-month period and the grant of permanent custody to CCDJFS is in their

best interest. Furthermore, Mother cannot demonstrate any prejudice as to the juvenile

court's denial of her motion for untimely objections or for her counsel's actions in failing to

file timely objection. As a result, we find Mother's three assignments of error are without

merit and are overruled.

       {¶48} Judgment affirmed.


       PIPER, P.J., and S. POWELL, J., concur.




                                            - 17 -